Exhibit 10.35












VEREIT, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016






January 31, 2018




Dear Bill:


This letter confirms our mutual understanding relating to the cessation of your
employment with VEREIT, Inc. (“VEREIT”) and the transfer of such employment to
the CIM Group (“CIM”) in connection with a Purchase and Sale Agreement, dated as
of November 13, 2017, pursuant to which a wholly owned subsidiary of VEREIT
agreed to sell its Cole Capital business to an affiliate of the CIM Group, and
certain rights and obligations under your Employment Agreement with VEREIT dated
as of February 23, 2016, as amended on February 22, 2017 (the “Employment
Agreement”), and under various Restricted Stock Unit Award Agreements with
VEREIT. Capitalized terms in this letter have the meanings set forth in the
Employment Agreement.
    
1.Cessation of Employment. Your position with VEREIT as its Executive Vice
President, Investment Management, President and CEO of Cole Capital (and any
positions held at VEREIT’s subsidiaries) will end effective as of February 1,
2018, but only upon and subject to closing of the transaction contemplated by
the Purchase and Sale Agreement (the “Closing Date”).
2.Cash Payments. In full satisfaction of VEREIT’s obligations under the
Employment Agreement, you agree that you will receive the Accrued Benefits and
any earned and accrued but unpaid Annual Bonus for 2017 (payable at target). In
addition to the cash payments identified in the previous sentence, you will
receive a special bonus in the amount of $471,300 in recognition of your efforts
to complete the anticipated transaction with CIM.
3.Equity Incentive Award. The unvested portions of the awards granted pursuant
to the Time-Based Restricted Stock Unit Award Agreements dated as of April 1,
2015, February 23, 2016 and February 22, 2017 (collectively the “Time Based RSU
Awards”), will become fully vested as of the Closing Date. The unvested portions
of the awards granted pursuant to the Performance-Based Restricted Stock Unit
Award Agreements dated as of February 23, 2016 and February 22, 2017
(collectively the “Performance Based RSU Awards”), will remain subject to the
performance criteria set forth in each award; however, the requirement that you
be employed by VEREIT at the end of the Performance Period (as defined in the
respective award agreement) will be eliminated.
4.Release of Claims. In accordance with the terms of the Employment Agreement,
receipt of the payments and benefits set forth in paragraphs 2 and 3 of this
letter (other than the Accrued Benefits) are subject to your execution and
non-revocation of a general release of claims within 21 days from the Closing
Date.
5.Restrictive Covenants. In accordance with the terms of the Employment
Agreement, you will be bound by and subject to certain post-employment
obligations, including without limitation, those set forth in the Employee
Confidentiality and Non-Competition Agreement incorporated therein, provided,
however, that VEREIT acknowledges that your employment with CIM shall not be
considered a violation of any non-competition provision.             





--------------------------------------------------------------------------------






In acknowledgement and agreement of the terms set forth in this letter, please
sign below.




Sincerely,




/s/ Glenn Rufrano        
Glenn Rufrano
Chief Executive Officer








ACKNOWLEDGED AND AGREED TO:






/s/William C. Miller, Jr.
William C. Miller, Jr.



















